In accordance with stipulation of counsel that the merchandise and issues are the same in all material respects as those in Gehrig Hoban & Co., Inc. v. United States (57 Cust. Ct. 727, A.R.D. 210), the court found and held that cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the respective values of the “Canoe” and/or “Bon Voyage” perfume involved herein and that such values are the respective values listed in schedule “B,” said schedule “B” being attached to and made a part of the decisions.